 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON




 3                                                              Dec 28, 2018
                                                                     SEAN F. MCAVOY, CLERK


 4

 5

 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7
       BARBARA N. L. G.,
 8
                Plaintiff,                         No. 4:18-CV-05007-RHW
 9
                v.                                 ORDER GRANTING
10                                                 DEFENDANT’S MOTION FOR
       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11     SECURITY,

12              Defendant.

13         Before the Court are the parties’ cross-motions for summary judgment, ECF

14   Nos. 11 & 13. Plaintiff brings this action seeking judicial review, pursuant to 42

15   U.S.C. § 405(g), of the Commissioner’s final decision, which denied her

16   application for Supplemental Security Income under Title XVI of the Social

17   Security Act, 42 U.S.C § 1381-1383F. After reviewing the administrative record

18   and briefs filed by the parties, the Court is now fully informed. For the reasons set

19   forth below, the Court GRANTS Defendant’s Motion for Summary Judgment and

20   DENIES Plaintiff’s Motion for Summary Judgment.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1                                    I.    Jurisdiction

 2         Plaintiff protectively filed her application for Supplemental Security Income

 3   on October 17, 2013. AR 291-99. Her alleged onset date of disability is August 20,

 4   2012. AR 29, 291. Plaintiff’s application was initially denied on February 21,

 5   2014, AR 140-43, and on reconsideration on June 12, 2014, AR 149-50.

 6         A hearing with Administrative Law Judge (“ALJ”) Mary Gallagher Dilley

 7   occurred on August 2, 2016. AR 64-87. Wherein, Plaintiff requested a disability

 8   determination during a closed period of August 20, 2012 to August 13, 2014

 9   because she was again gainfully employed beginning August 14, 2014. AR 30, 71.

10   On September 29, 2016, the ALJ issued a decision finding Plaintiff ineligible for

11   disability benefits. AR 29-41. The Appeals Council denied Plaintiff’s request for

12   review on November 24, 2017, AR 1-3, making the ALJ’s ruling the “final

13   decision” of the Commissioner.

14         Plaintiff timely filed the present action challenging the denial of benefits, on

15   January 12, 2018. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

16   this Court pursuant to 42 U.S.C. § 405(g).

17                         II.    Sequential Evaluation Process

18         The Social Security Act defines disability as the “inability to engage in any

19   substantial gainful activity by reason of any medically determinable physical or

20   mental impairment which can be expected to result in death or which has lasted or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   can be expected to last for a continuous period of not less than twelve months.” 42

 2   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 3   under a disability only if the claimant’s impairments are of such severity that the

 4   claimant is not only unable to do his previous work, but cannot, considering

 5   claimant's age, education, and work experience, engage in any other substantial

 6   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 7         The Commissioner has established a five-step sequential evaluation process

 8   for determining whether a claimant is disabled within the meaning of the Social

 9   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

10   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

11         Step one inquires whether the claimant is presently engaged in “substantial

12   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

13   activity is defined as significant physical or mental activities done or usually done

14   for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

15   substantial activity, he or he is not entitled to disability benefits. 20 C.F.R. §§

16   404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

17         Step two asks whether the claimant has a severe impairment, or combination

18   of impairments, that significantly limits the claimant’s physical or mental ability to

19   do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe

20   impairment is one that has lasted or is expected to last for at least twelve months,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

 2   416.908-09. If the claimant does not have a severe impairment, or combination of

 3   impairments, the disability claim is denied, and no further evaluative steps are

 4   required. Otherwise, the evaluation proceeds to the third step.

 5         Step three involves a determination of whether any of the claimant’s severe

 6   impairments “meets or equals” one of the listed impairments acknowledged by the

 7   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 8   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 9   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

10   equals one of the listed impairments, the claimant is per se disabled and qualifies

11   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

12   fourth step.

13         Step four examines whether the claimant’s residual functional capacity

14   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f) &

15   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

16   not entitled to disability benefits and the inquiry ends. Id.

17         Step five shifts the burden to the Commissioner to prove that the claimant is

18   able to perform other work in the national economy, taking into account the

19   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

20   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   burden, the Commissioner must establish that (1) the claimant is capable of

 2   performing other work; and (2) such work exists in “significant numbers in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 4   676 F.3d 1203, 1206 (9th Cir. 2012).

 5                               III.   Standard of Review

 6         A district court's review of a final decision of the Commissioner is governed

 7   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 8   Commissioner's decision will be disturbed “only if it is not supported by

 9   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

10   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

11   mere scintilla but less than a preponderance; it is such relevant evidence as a

12   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

13   Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

15   whether the Commissioner’s findings are supported by substantial evidence, “a

16   reviewing court must consider the entire record as a whole and may not affirm

17   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

18   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

19   F.2d 498, 501 (9th Cir. 1989)).

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 3   1992). If the evidence in the record “is susceptible to more than one rational

 4   interpretation, [the court] must uphold the ALJ's findings if they are supported by

 5   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

 6   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 7   2002) (if the “evidence is susceptible to more than one rational interpretation, one

 8   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

 9   a district court “may not reverse an ALJ's decision on account of an error that is

10   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

11   inconsequential to the [ALJ's] ultimate nondisability determination.” Id. at 1115.

12   The burden of showing that an error is harmful generally falls upon the party

13   appealing the ALJ's decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).

14                                IV.    Statement of Facts

15         The facts of the case are set forth in detail in the transcript of proceedings

16   and only briefly summarized here. Plaintiff was 39 years old at the date the

17   application was filed. AR 39, 72, 291. She has a high school education and she is

18   unable to communicate in English. AR 39, 73. Plaintiff has past work as a home

19   attendant. AR 17, 39, 331.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1                                V.    The ALJ’s Findings

 2         The ALJ determined that Plaintiff was not under a disability within the

 3   meaning of the Act from August 20, 2012 through August 13, 2014. AR 30, 41.

 4         At step one, the ALJ found that Plaintiff had not engaged in substantial

 5   gainful activity during the requested closed period of August 20, 2012 through

 6   August 13, 2014 (citing 20 C.F.R. § 416.971 et seq.). AR 32.

 7         At step two, the ALJ found Plaintiff had the following severe impairments

 8   during the requested closed period: post-traumatic stress disorder, major depressive

 9   disorder, and conversion disorder (citing 20 C.F.R. § 416.920(c)). AR 32.

10         At step three, the ALJ found that Plaintiff did not have an impairment or

11   combination of impairments that meets or medically equals the severity of one of

12   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 33.

13         At step four, the ALJ found, that during the requested closed period,

14   Plaintiff had the residual functional capacity to perform a full range of work at all

15   exertional levels, except: she could occasionally climb ramps and stairs, as well as

16   ladders, ropes, and scaffolds; she needed to avoid concentrated exposure to hazards

17   such as mobbing machinery and heights; she was able to perform simple, routine

18   tasks; and she could perform work with no contact with the general public. AR 34.

19         The ALJ found that Plaintiff was unable to perform and past relevant work.

20   AR 39.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1         At step five, the ALJ found, in light of her age, education, work experience,

 2   and residual functional capacity, there are jobs that exist in significant numbers in

 3   the national economy that Plaintiff can perform. AR 39-40. These include

 4   industrial cleaner, kitchen helper, and laundry worker II. AR 40.

 5                                 VI.     Issues for Review

 6         Plaintiff argues that the Commissioner’s decision is not free of legal error

 7   and not supported by substantial evidence. Specifically, she argues the ALJ erred

 8   by: (1) improperly discrediting Plaintiff’s subjective complaint testimony; (2)

 9   improperly evaluating the medical opinion evidence; and (3) improperly assessing

10   Plaintiff’s residual functional capacity.

11                                       VII. Discussion

12      A. The ALJ did not err in finding Plaintiff’s subjective complaints not

13         entirely credible.

14         An ALJ engages in a two-step analysis to determine whether a claimant’s

15   testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533

16   F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective

17   medical evidence of an underlying impairment or impairments that could

18   reasonably be expected to produce some degree of the symptoms alleged. Id.

19   Second, if the claimant meets this threshold, and there is no affirmative evidence

20   suggesting malingering, “the ALJ can reject the claimant’s testimony about the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   severity of [her] symptoms only by offering specific, clear, and convincing reasons

 2   for doing so.” Id.

 3         In weighing a claimant's credibility, the ALJ may consider many factors,

 4   including, “(1) ordinary techniques of credibility evaluation, such as the claimant's

 5   reputation for lying, prior inconsistent statements concerning the symptoms, and

 6   other testimony by the claimant that appears less than candid; (2) unexplained or

 7   inadequately explained failure to seek treatment or to follow a prescribed course of

 8   treatment; and (3) the claimant's daily activities.” Smolen, 80 F.3d at 1284. When

 9   evidence reasonably supports either confirming or reversing the ALJ's decision, the

10   Court may not substitute its judgment for that of the ALJ. Tackett v. Apfel, 180

11   F.3d 1094, 1098 (9th Cir.1999). Here, the ALJ found that the medically

12   determinable impairments could reasonably be expected to produce the symptoms

13   Plaintiff alleges; however, the ALJ determined that Plaintiff’s statements of

14   intensity, persistence, and limiting effects of the symptoms were not entirely

15   credible. AR 35. The ALJ provided multiple clear and convincing reasons for

16   discounting Plaintiff’s subjective complaint testimony. AR 32, 34-37.

17         First, the ALJ found a lack of motivation to work and inconsistencies

18   regarding her ability to work. AR 46-47. An ALJ may rely on ordinary techniques

19   of credibility evaluation such as a witness’s prior inconsistent statements.

20   Tommasetti, 533 F.3d at 1039; see also Matney ex rel. Matney v. Sullivan, 981



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   F.2d 1016, 1020 (9th Cir. 1992). The ALJ found that Plaintiff frequently repeated a

 2   pattern of missing medical appointments but returning for services when she

 3   needed rent, food stamps, and other assistance. AR 39. Furthermore, in the Fourth

 4   quarter of 2012 and the first quarter of 2013, Plaintiff received unemployment

 5   benefits. AR 32. As stated by the ALJ, to become eligible for unemployment

 6   benefits, in Washington State, a claimant must attest under penalty of perjury to the

 7   Washington State Employment Security Department that there was no restriction

 8   on her availability for full-time work and that she is able to work, and available to

 9   work in any trade, occupation, profession, or business for which she is reasonably

10   fitted. RCW 50.20.010(1)(c). Receipt of unemployment benefits can undermine a

11   claimant’s alleged inability to work fulltime when the claimant has held herself out

12   as available for full-time work. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

13   1155, 1161-62 (9th Cir. 2008). Plaintiff does not dispute this reason provided by

14   the ALJ to discount her subjective complaint credibility.

15         Second, the ALJ found Plaintiff’s subjective complaints less credible due to

16   her pattern of manipulation. AR 36. An ALJ may discount a claimant’s allegations

17   based on her exaggeration and inconsistent statements. Tonapetyan v. Halter, 242

18   F.3d 1144, 1148 (9th Cir. 2001). The ALJ noted that the treatment records showed

19   Plaintiff “ramped up in behavior once [a] therapist arrived.” AR 36, 763. As stated

20   by the ALJ, Plaintiff’s therapist advised her colleagues not to “enable this



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   histrionic behavior but to be firm and structured.” AR 36, 763. This determination

 2   is further supported by the record. AR 766. Plaintiff does not dispute this reason

 3   provided by the ALJ to discount her subjective complaint credibility.

 4         Third, the ALJ found multiple inconsistent statements that undermined

 5   Plaintiff’s subjective complaint credibility. AR 34-37. An ALJ may rely on

 6   ordinary techniques of credibility evaluation such as a claimant’s prior inconsistent

 7   statements. Tommasetti, 533 F.3d at 1039. In May 2013, Plaintiff told the

 8   Cooperative Disability Investigations Unit (“CDIU”) detective that she last had a

 9   seizure on December 28, 2012, she could now drive because enough time had

10   passed since her last seizure, and that “her medication was helping a lot.” AR 617.

11   However, in March 2013, Plaintiff reported that she had recently experienced three

12   seizures in the space of one hour. AR 580. Plaintiff testified that from August 2012

13   to August 2014, she was not able to complete even basic personal care tasks. AR

14   80. Plaintiff said she could not do any cleaning or household chores. AR 81. But in

15   May 2013, Plaintiff told the CDIU detective that she cleaned the house because she

16   had nothing else to do and she “loved to cook especially Cuban food.” AR 617. A

17   witness confirmed that Plaintiff “took care of the house, and cooked, and cleaned.”

18   AR 617. A second witness agreed that Plaintiff cooked and cleaned. AR 618. The

19   record supports the ALJ’s determination that Plaintiff’s conditions are not as

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   limiting as she alleges. Again, Plaintiff does not dispute this reason provided by the

 2   ALJ to discount her subjective complaint credibility.

 3         When the ALJ presents a reasonable interpretation that is supported by the

 4   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d at 857.

 5   The Court “must uphold the ALJ's findings if they are supported by inferences

 6   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

 7   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 8   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 9   must be upheld”). The Court does not find the ALJ erred when discounting

10   Plaintiff’s credibility because the ALJ properly provided multiple clear and

11   convincing reasons for doing so.

12      B. The ALJ properly assessed the medical opinion evidence.

13             a. Legal Standard.

14         The Ninth Circuit has distinguished between three classes of medical

15   providers in defining the weight to be given to their opinions: (1) treating

16   providers, those who actually treat the claimant; (2) examining providers, those

17   who examine but do not treat the claimant; and (3) non-examining providers, those

18   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th

19   Cir. 1996) (as amended).

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1         A treating provider’s opinion is given the most weight, followed by an

 2   examining provider, and finally a non-examining provider. Id. at 830-31. In the

 3   absence of a contrary opinion, a treating or examining provider’s opinion may not

 4   be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

 5   treating or examining provider’s opinion is contradicted, it may only be discounted

 6   for “specific and legitimate reasons that are supported by substantial evidence in

 7   the record.” Id. at 830-31.

 8         The ALJ may meet the specific and legitimate standard by “setting out a

 9   detailed and thorough summary of the facts and conflicting clinical evidence,

10   stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881

11   F.2d 747, 751 (9th Cir. 1989) (internal citation omitted). When rejecting a treating

12   provider’s opinion on a psychological impairment, the ALJ must offer more than

13   his or his own conclusions and explain why he or she, as opposed to the provider,

14   is correct. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

15             b. Laurie Zimmerman, MD.

16         Dr. Zimmerman is Plaintiff’s treating doctor who completed a mental

17   residual functional capacity assessment in November 2015. AR 712-713. Dr.

18   Zimmerman opined that Plaintiff has marked to extreme mental health limitations

19   in all functional categories ranging from understanding and memory to sustained

20   concentration and persistence to social interaction and adaptation. Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1         The ALJ did not completely reject Dr. Zimmerman’s opinion, but afforded

 2   the opinion little weight. AR 38. The ALJ provided multiple valid reasons

 3   supported by the record for discounting this opinion. Id. First, the ALJ noted that

 4   this opinion consists on only a two-page checkbox form. Id. Check-box form

 5   statements may be given less weight when they are conclusory in nature and lack

 6   substantive medical findings to support them or they are inconsistent with the

 7   underlying medical records. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

 8   1195 (9th Cir. 2004); Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).

 9   Next, the ALJ appropriately noted that Dr. Zimmerman’s opinion is inconsistent

10   with Plaintiff’s actual level of ability. AR 38. This determination is supported by

11   the record. An ALJ may properly reject an opinion that provides restrictions that

12   appear inconsistent with the claimant’s level of activity. Rollins v. Massanari, 261

13   F.3d 853, 856 (9th Cir. 2001). As the ALJ pointed out, Plaintiff returned to work in

14   August 2014, which directly conflicts with Dr. Zimmerman’s opinion of

15   completely disabling marked to extreme limitations in November 2015. AR 38. An

16   ALJ may reject an opinion suggesting that the claimant is unable to work when the

17   claimant is, in fact, working. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685,

18   692 (9th Cir. 2009).

19         Finally, the ALJ found that Dr. Zimmerman’s opinion is inconsistent with

20   her own treatment notes. AR 38. A discrepancy between a doctor’s recorded



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   observations and opinions is a clear and convincing reason for not relying on the

 2   doctor’s opinion. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). The

 3   ALJ noted that Dr. Zimmerman’s noted that Plaintiff actually showed a substantial

 4   improvement and Dr. Zimmerman noted that Plaintiff’s medication “made a large

 5   positive difference” in Plaintiff’s symptoms, and she “has been very content”

 6   during the period at issue. AR 38, 709. Plaintiff does not contest this reason

 7   provided by the ALJ for discounting Dr. Zimmerman’s check-box opinion.

 8         When the ALJ presents a reasonable interpretation that is supported by the

 9   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,

10   857. The Court “must uphold the ALJ's findings if they are supported by inferences

11   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

12   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

13   rational interpretation, one of which supports the ALJ’s decision, the conclusion

14   must be upheld”). Thus, the Court finds the ALJ did not err in her consideration of

15   Dr. Zimmerman’s opinion.

16             c. Thomas Genthe, Ph.D.

17         Dr. Genthe is an examining psychologist who completed a psychological

18   evaluation report in February 2013. AR 562-70. Dr. Genthe opined that Plaintiff

19   had severe mental impairments and needed treatment and that she had at the time

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   high risk for suicidal behavior and an extremely fragile emotional state, AR 569-

 2   70.

 3         The ALJ did not completely reject Dr. Genthe’s opinion but assigned partial

 4   weight to the opinion that Plaintiff had severe mental impairments and needed

 5   treatment and little weight to the narrative portion of the opinion that Plaintiff had

 6   at the time high risk for suicidal behavior and an extremely fragile emotional state.

 7   AR 37. The ALJ properly provided valid reasons supported by the record for

 8   discounting this opinion. Specifically, the ALJ found that Dr. Genthe’s opinion

 9   was largely based on Plaintiff’s subjective reports with no effort or attempts made

10   to verify Plaintiff’s statements. Id. An ALJ may discount a treating provider’s

11   opinion if it is based largely on the claimant’s self-reports and not on clinical

12   evidence, and the ALJ finds the claimant not credible. Ghanim v. Colvin, 763 F.3d

13   1154, 1162 (9th Cir. 2014). Indeed, Dr. Genthe’s opinion is almost entirely based

14   on Plaintiff’s subjective complaints and reports. AR 562-70. Dr. Genthe’s clinical

15   summary repeatedly referred to Plaintiff’s allegations, information derived only

16   from Plaintiff’s own self-reports that the ALJ has properly found not entirely

17   credible. AR 569. Plaintiff does not contest this reason provided by the ALJ for

18   discounting Dr. Genthe’s opinion.

19         When the ALJ presents a reasonable interpretation that is supported by the

20   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   857. The Court “must uphold the ALJ's findings if they are supported by inferences

 2   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

 3   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 4   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 5   must be upheld”). Thus, the Court finds the ALJ did not err in her consideration of

 6   Dr. Genthe’s opinion.

 7             d. Jerry Gardner, PH.D., and Steven Haney, M.D.

 8         Plaintiff briefly argues that the ALJ erred by affording more weight to the

 9   opinions of reviewing doctors, Dr. Gardner and Dr. Haney. However, opinions

10   from non-examining medical sources amount to substantial evidence supporting an

11   ALJ’s findings when they are “not contradicted by all other evidence in the

12   record.” Magallanes v. Bowen, 881 F.2d 747, 752 (9th Cir. 1989) (emphasis

13   original). As noted by the ALJ, these opinions are in fact consistent with the

14   longitudinal record and Plaintiff’s improvement with treatment and her ability to

15   eventually return to work. AR 37. Additionally, it is the ALJ’s duty to explain why

16   “significant probative evidence has been rejected,” rather than explain why it was

17   not. Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir.

18   1984). When the ALJ presents a reasonable interpretation that is supported by

19   substantial evidence, it is not the role of the courts to second-guess it. Rollins v.

20   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The Court “must uphold the ALJ's



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   findings if they are supported by inferences reasonably drawn from the record.”

 2   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

 3   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (if the “evidence is susceptible to more

 4   than one rational interpretation, one of which supports the ALJ’s decision, the

 5   conclusion must be upheld”). Thus, the Court finds the ALJ did not err in her

 6   consideration of the opinions of Dr. Gardner and Dr. Haney.

 7      C. The ALJ did not improperly assess Plaintiff’s residual functional

 8         capacity.

 9         Plaintiff briefly argues that the ALJ erred in assessing Plaintiff’s residual

10   functional capacity. Specifically, Plaintiff contends that the ALJ did not include the

11   impairments opined to by medical doctors, whose opinions this Court has already

12   found that the ALJ properly discounted. The Court disagrees. The ALJ specifically

13   stated that all symptoms consistent with the medical evidence were considered in

14   assessing Plaintiff’s residual functional capacity. AR 34. The record shows the

15   ALJ did account for the objective medical limitations, so the Court finds no error.

16   The Court will uphold the ALJ’s findings when a claimant attempts to restate the

17   argument that the residual functional capacity finding did not account for all

18   limitations. Stubbs-Danielson, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

19         The ALJ properly framed the hypothetical question addressed to the

20   vocational expert. Additionally, the vocational expert identified jobs in the national



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   economy that exist in significant numbers that match Plaintiff’s abilities. Thus, the

 2   Court finds the ALJ did not err in assessing Plaintiff’s residual functional capacity

 3   and the ALJ properly identified jobs that Plaintiff could perform despite her

 4   limitations.

 5                                    VIII. Conclusion

 6         Having reviewed the record and the ALJ’s findings, the Court finds the

 7   ALJ’s decision is supported by substantial evidence and is free from legal error.

 8   Accordingly, IT IS ORDERED:

 9         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

10         2. Defendant’s Motion for Summary Judgment, ECF No. 13, is

11         GRANTED.

12         3. Judgment shall be entered in favor of Defendant and the file shall be

13         CLOSED.

14         IT IS SO ORDERED. The District Court Executive is directed to enter this

15   Order, forward copies to counsel and close the file.

16         DATED this 28th day of December 2018.

17                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
18                           Senior United States District Judge

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
